DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Samuels, US D481649S in view of Fakier, US 2011/0265514 A1.  
Regarding claims 1, 10 and 19, Samuels discloses all the claimed facets on the crown and the pavilion of the gemstone as shown in the annotated drawings.  Also, Samuels discloses a circular cut gemstone.  Whereas, the claims are directed to a cushion-shaped cut gemstone.  Fakier discloses that cushion-shaped cut gemstones are old and well known (figures 7-9).  The specification fails to disclose any criticality associated with the cushion-shape of the girdle of the gemstone.  Therefore, it would have been obvious to make Samuels gemstone as an cushion-shaped cut gemstone to change the aesthetics of the gemstone to appeal to a variety of different consumers.
Regarding claims 2-9, 11-18 and 20, these limitations are all directed to the outer shape of the gemstone.  However, the specification has failed to show any criticality associated with any of these shapes.  It is well settled in the gemstone cutting arts that the shape of the facets, the number of facets, the shape of the girdle, the relative depths of the crown and the pavilion of the gemstone, and the material of the gemstone all contribute to the fire, scintillation, brilliance, clarity and color of the gemstone.  These are all design variables that any jewelry can change to make the gemstone more appealing to consumers and to meet the trends of the jewelry industry.  The specification has failed to disclose any unexpected results from these combinations of shapes.  Nor has the specification disclose which of these combinations are critical to the undisclosed unexpected result in fire, scintillation, brilliance, clarity and/or color of the gemstone.  Therefore, it would have been obvious to change the shape of Samuels gemstone to meet the claimed shape limitations defined in these claims.


    PNG
    media_image1.png
    889
    913
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    889
    915
    media_image2.png
    Greyscale


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677